             Case 5:21-cv-00219-OLG Document 3 Filed 03/04/21 Page 1 of 10




                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                  SAN ANTONIO DIVISION

CATHERINE H. McMAHAN, AS                          §
CONSERVATOR OF LAWRENCE G.                        §
“LARRY” HANCOCK; H. SYCAMORE                      §
CREEK L.P.; and SYCAMORE CREEK                    §
RANCH MANAGEMENT GROUP LLC                        §
Plaintiffs,                                       §
                                                  §
v.                                                §            CAUSE NO. 5:21-CV-00219
                                                  §
JOHN W. PETRY; ROBERT B. WERNER;                  §
J. PATRICK ROUSE; STEVEN R. BROOK;                §
LANGLEY & BANACK, INC.; and                       §
JOHN DOES 1–10                                    §
Defendants.                                       §


     DEFENDANT J. PATRICK ROUSE’S ORIGINAL ANSWER TO PLAINTIFFS’
                          ORIGINAL PETITION


        Pursuant to Federal Rule of Civil Procedure 81(c)(2), Defendant J. Patrick Rouse hereby

files his Answer to Plaintiff’s Original Petition, and would show the Court as follows:

                           RESPONSE TO “DISCOVERY CONTROL PLAN”

        1.       Defendant Rouse can neither admit nor deny the allegations in paragraph 1 as they

have become moot due to removal to federal court.

                                     RESPONSE TO “PARTIES”

        2.       Defendant Rouse admits the allegations in paragraph 2.

        3.       Defendant Rouse admits the allegations in paragraph 3.

        4.       Defendant Rouse admits the allegations in paragraph 4.

        5.       Defendant Rouse denies the allegations in paragraph 5.

        6.       Defendant Rouse admits the allegations in paragraph 6.

        7.       Defendant Rouse admits the allegations in paragraph 7.


{00673471}
              Case 5:21-cv-00219-OLG Document 3 Filed 03/04/21 Page 2 of 10




         8.       Defendant Rouse admits the allegations in paragraph 8.

         9.       Defendant Rouse denies the allegations in paragraph 9.

                                     RESPONSE TO “NATURE OF CASE”

         10.      Defendant Rouse admits the allegations in paragraph 10 accurately state the nature

of the case, but denies any liability under the allegations.

         11.      Defendant Rouse admits the allegations in paragraph 11 accurately state the nature

of the case, but denies any liability or tortious conduct under the allegations.

         12.      Defendant Rouse admits the allegation in the first sentence of paragraph 12, but

denies the allegations as to the remainder of the paragraph.

                               RESPONSE TO “JURISDICTION AND VENUE”

         13.      Defendant Rouse can neither admit nor deny the allegations in paragraph 13 as they

have become moot due to removal to federal court.

         14.      Defendant Rouse can neither admit nor deny the allegations in paragraph 14 as they

have become moot due to removal to federal court.

                                            RESPONSE TO “FACTS”
         15.      Defendant Rouse admits the allegations in the first sentence of paragraph 1.

Defendant denies the remaining allegations.

         16.      Defendant Rouse admits the allegations of paragraph 2 except to the extent it

alleges that Hancock provided the funds as a “gift.”

         17.      Defendant Rouse admits the allegations in paragraph 17.

         18.      Defendant Rouse admits the allegations in paragraph 18.

         19.      Defendant Rouse admits the first sentence of paragraph 19 and denies the

remainder of the allegations.


{00673471}
Defendant J. Patrick Rouse’s Original Answer to Plaintiffs’ Original Petition
Page 2 of 9
             Case 5:21-cv-00219-OLG Document 3 Filed 03/04/21 Page 3 of 10




         20.      Defendant Rouse denies the allegations in paragraph 20 except to the extent it

quotes the Release of Lien..

         21.      Defendant Rouse denies the allegations in paragraph 21.

         22.      Defendant Rouse admits the allegations in paragraph 22.

         23.      Defendant Rouse admits the allegations in paragraph 23.

         24.      Defendant Rouse denies the allegations in paragraph 24 except to the extent it

quotes the Weston Ranch Agreement

         25.      Defendant Rouse denies the allegations in the first sentence of paragraph 25 and

admits the remaining allegations.

         26.      Defendant Rouse denies the allegations in paragraph 26.

         27.      Defendant Rouse denies the allegations in paragraph 27.

         28.      Defendant Rouse denies the allegations in paragraph 28.

         29.      Defendant Rouse denies the allegations in paragraph 29.

         30.      Defendant Rouse denies the allegations in paragraph 30.

         31.      Defendant Rouse denies the allegations in paragraph 31.

         32.      Defendant Rouse admits the first sentence of paragraph 32 and denies the

remainder of the allegations.

         33.      Defendant Rouse denies the allegations in paragraph 33.

         34.      Defendant Rouse denies the allegations in paragraph 34.

         35.      Defendant Rouse denies the allegations in paragraph 35.

         36.      Defendant Rouse denies the allegations in paragraph 36.

         37.      Defendant Rouse admits the first sentence of paragraph 37 and denies the

remainder of the allegations.


{00673471}
Defendant J. Patrick Rouse’s Original Answer to Plaintiffs’ Original Petition
Page 3 of 9
             Case 5:21-cv-00219-OLG Document 3 Filed 03/04/21 Page 4 of 10




         38.      Defendant Rouse denies the allegations in paragraph 38.

         39.      Defendant Rouse denies the allegations in paragraph 39 for insufficient

information.

         40.      Defendant Rouse denies the allegations in paragraph 40.

         41.      Defendant Rouse denies the allegations in paragraph 41.

         42.      Defendant Rouse admits that at times he participated in communications with the

attorneys for Larry’s mother and siblings, but otherwise denies the remaining allegations in

paragraph 42.

         43.      Defendant Rouse admits that a Settlement, Transfer and Release Agreement was

consummated by Larry, his siblings and L.D. Hancock Company, LLC, but otherwise denies the

remaining allegations in paragraph 53.

         44.      Defendant Rouse denies the allegations in paragraph 44.

         45.      Defendant Rouse denies the allegations in paragraph 45.

         46.      Defendant Rouse denies the allegations in paragraph 46.

         47.      Defendant Rouse denies the allegations in paragraph 47.

         48.      Defendant Rouse denies the allegations in paragraph 48.

         49.      Defendant Rouse denies the allegations in paragraph 49.

         50.      Defendant Rouse denies the allegations in paragraph 50.

         51.      Defendant Rouse denies the allegations in paragraph 51.

         52.      Defendant Rouse denies the allegations in paragraph 52

         53.      Defendant Rouse denies the allegations in paragraph 53.

         54.      Defendant Rouse denies the allegations in paragraph 54.

         55.      Defendant Rouse denies the allegations in paragraph 55.


{00673471}
Defendant J. Patrick Rouse’s Original Answer to Plaintiffs’ Original Petition
Page 4 of 9
             Case 5:21-cv-00219-OLG Document 3 Filed 03/04/21 Page 5 of 10




         56.      Defendant Rouse denies the allegations in paragraph 56, except to the extent it

quotes the agreements.

         57.      Defendant Rouse denies the allegations in paragraph 57.

         58.      Defendant Rouse denies the allegations in paragraph 58 for insufficient

information.

         59.      Defendant Rouse denies the allegations in paragraph 59.

         60.      Defendant Rouse denies the allegations in paragraph 60.

         61.      Defendant Rouse denies the allegations in paragraph 61.

         62.      Defendant Rouse denies the allegations in paragraph 62.

                                          RESPONSE TO “COUNT 1”

         63.      Defendant Rouse incorporates his above admissions and denials to his response to

paragraph 63.

         64.      Defendant Rouse denies the allegations in paragraph 64.

                                          RESPONSE TO “COUNT 2”

         65.      Defendant Rouse incorporates his above admissions and denials to his response to

paragraph 65.

         66.      Defendant Rouse denies the allegations in paragraph 66.

         67.      Defendant Rouse denies the allegations in paragraph 67.

         68.      Defendant Rouse denies the allegations in paragraph 68.

                                          RESPONSE TO “COUNT 3”

         69.      Defendant Rouse incorporates his above admissions and denials to his response to

paragraph 69.

         70.      Defendant Rouse denies the allegations in paragraph 70.


{00673471}
Defendant J. Patrick Rouse’s Original Answer to Plaintiffs’ Original Petition
Page 5 of 9
             Case 5:21-cv-00219-OLG Document 3 Filed 03/04/21 Page 6 of 10




         71.      Defendant Rouse denies the allegations in paragraph 71.

                                          RESPONSE TO “COUNT 4”

         72.      Defendant Rouse incorporates his above admissions and denials to his response to

paragraph 72.

         73.      Defendant Rouse denies the allegations in paragraph 73.

         74.      Defendant Rouse denies the allegations in paragraph 74.

         75.      Defendant Rouse denies the allegations in paragraph 75.

         76.      Defendant Rouse denies the allegations in paragraph 76.

         77.      Defendant Rouse denies the allegations in paragraph 77.

         78.      Defendant Rouse denies the allegations in paragraph 78.

         79.      Defendant Rouse denies the allegations in paragraph 79.

         80.      Defendant Rouse denies the allegations in paragraph 80.

         81.      Defendant Rouse denies the allegations in paragraph 81.

         82.      Defendant Rouse denies the allegations in paragraph 82.

                                          RESPONSE TO “COUNT 5”

         83.      Defendant Rouse incorporates his above admissions and denials to his response to

paragraph 83.

         84.      Defendant Rouse denies the allegations in paragraph 84.

         85.      Defendant Rouse denies the allegations in paragraph 85.

         86.      Defendant Rouse denies the allegations in paragraph 86.

         87.      Defendant Rouse denies the allegations in paragraph 87.

         88.      Defendant Rouse denies the allegations in paragraph 88.

         89.      Defendant Rouse denies the allegations in paragraph 89.


{00673471}
Defendant J. Patrick Rouse’s Original Answer to Plaintiffs’ Original Petition
Page 6 of 9
             Case 5:21-cv-00219-OLG Document 3 Filed 03/04/21 Page 7 of 10




         90.      Defendant Rouse denies the allegations in paragraph 90.

         91.      Defendant Rouse denies the allegations in paragraph 91.

         92.      Defendant Rouse denies the allegations in paragraph 92.

         93.      Defendant Rouse denies the allegations in paragraph 93.

         94.      Defendant Rouse denies the allegations in paragraph 94.

         95.      Defendant Rouse denies the allegations in paragraph 95.

         96.      Defendant Rouse denies the allegations in paragraph 96.

                                          RESPONSE TO “COUNT 6”

         97.      Defendant Rouse incorporates his above admissions and denials to his response to

paragraph 97.

         98.      Defendant Rouse denies the allegations in paragraph 98.

         99.      Defendant Rouse denies the allegations in paragraph 99.

         100.     Defendant Rouse denies the allegations in paragraph 100.

         101.     Defendant Rouse denies the allegations in paragraph 101.

         102.     Defendant Rouse denies the allegations in paragraph 102.

                                          RESPONSE TO “COUNT 7”

         103.     Defendant Rouse incorporates his above admissions and denials to his response to

paragraph 103.

         104.     Defendant Rouse denies the allegations in paragraph 104.

         105.     Defendant Rouse denies the allegations in paragraph 105.



                                          RESPONSE TO “COUNT 8”




{00673471}
Defendant J. Patrick Rouse’s Original Answer to Plaintiffs’ Original Petition
Page 7 of 9
             Case 5:21-cv-00219-OLG Document 3 Filed 03/04/21 Page 8 of 10




         106.     Defendant Rouse incorporates his above admissions and denials to his response to

paragraph 106.

         107.     Defendant Rouse denies the allegations in paragraph 107.

                                          RESPONSE TO “COUNT 9”

         108.     Defendant Rouse denies the allegations in paragraph 108.

         109.     Defendant Rouse denies the allegations in paragraph 109.

                                         RESPONSE TO “COUNT 10”

         110.     Defendant Rouse incorporates his above admissions and denials to his response to

paragraph 110.

         111.     Defendant Rouse denies the allegations in paragraph 111.

         112.     Defendant Rouse denies the allegations in paragraph 112.

         113.     Defendant Rouse denies the allegations in paragraph 113.

                         RESPONSE TO “DAMAGES AND PRAYER FOR RELIEF”

         114.     Defendant Rouse denies the allegations in paragraph 114.

         115.     Defendant Rouse denies the allegations in paragraph 115.

         116.     Defendant Rouse denies the allegations in paragraph 116.

         117.     Defendant Rouse denies the allegations in paragraph 117.

                                                     PRAYER

         118.     Defendant J. Patrick Rouse prays that the Court deny Plaintiff’s requested relief,

and for any other relief to which it may be justly entitled in law or equity.

                                                          Respectfully submitted,

                                                          VALDEZ & TREVIÑO,
                                                          ATTORNEYS AT LAW, P.C.
                                                          Callaghan Tower
                                                          8023 Vantage Drive, Suite 700
{00673471}
Defendant J. Patrick Rouse’s Original Answer to Plaintiffs’ Original Petition
Page 8 of 9
             Case 5:21-cv-00219-OLG Document 3 Filed 03/04/21 Page 9 of 10




                                                          San Antonio, Texas 78230
                                                          Phone: 210–598–8686
                                                          Fax: 210–598–8797

                                                            /s/ Robert E. Valdez
                                                          Robert E. Valdez
                                                          State Bar No. 20428100
                                                          revaldez@valdeztrevino.com
                                                          Joseph E. Cuellar
                                                          State Bar No. 24082879
                                                          jcuellar@valdeztrevino.com
                                                          Counsel for Defendant J. Patrick Rouse




{00673471}
Defendant J. Patrick Rouse’s Original Answer to Plaintiffs’ Original Petition
Page 9 of 9
          Case 5:21-cv-00219-OLG Document 3 Filed 03/04/21 Page 10 of 10




                                          CERTIFICATE OF SERVICE
         I do hereby certify that the foregoing instrument was served on the following counsel this

4th day of March 2021, pursuant to Rule 5 of the Federal Rules of Civil Procedure, via email:

Shane Langston
Langston & Langston, PLLC
412 Mesa Ranch Ct.
Southlake, TX 76092

Justin Broome
Langston & Langston, PLLC
416 East Amite St.
Jackson, Mississippi 39201
Counsel for Plaintiffs


                                                          /s/ Joseph E. Cuellar
                                                          Joseph E. Cuellar




{00673471}
Defendant J. Patrick Rouse’s Original Answer to Plaintiffs’ Original Petition
Page 10 of 9
